MEMORANDUM **
Harpal Singh, a native and citizen of India, petitions for review of the order of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Singh contends that the IJ erred by finding that his testimony was not credible. Based on our review of the record, we cannot say that any reasonable adjudicator would be compelled to conclude that Singh’s testimony was credible. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004). We therefore conclude that substantial evidence supports the IJ’s decision. See id.
Since Singh failed to meet his burden for asylum, he necessarily did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Singh waived any challenge to the denial of CAT relief by failing to raise it in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.